DETAILED ACTION
This Final action is responsive to  communications: 07/13/2021.
Claims 8-10 are presently amended. Claims 1-7, 11-12, 15, and 18-24 were canceled previously. No claims are presently added. Thus, claims 8-10, 13-14, 16--17, and 25-31 remain pending in this application. Claims 8, 9, 10, 13, 14, 16, 17, 25, 29 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/16/2021.  All IDS has been considered. 

all claim informality, language issues (e.g. antecedent issues, redundant issues, negative limitation issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARITOME (US 2015/0003157 A1).
Regarding independent claim 8, ARITOME teaches an apparatus (para [0009]: “semiconductor memory device”. See e.g. Fig. 6-Fig. 8 for structure details) comprising: 
a substrate (para [0008]: “substrate” in context of Fig. 7 substrate bottom); 
a first memory cell block (Fig. 7: 110BL0)  including first memory cell strings located over the substrate (Fig. 7 strings with BLA0 in 110BL0), and 
(e.g. Fig. 7: BLA0. See also Fig. 8) coupled to the first memory cell strings (Fig. 7); 
a second memory cell block (Fig. 7: 110BL3) including second memory cell strings (Fig. 7 strings with BLB0 in 110BL3) located over the first memory cell block (Fig. 7), and 
second data lines (e.g. Fig. 7: BLB0. See also Fig. 8) coupled to the second memory cell strings (Fig. 7 strings with BLB0 in 110BL3); 
first conductive paths (e.g. Fig. 8: VLA) located over the substrate and coupled between the first data lines (e.g. Fig. 8: BLA) and buffer circuitry of the apparatus (Fig. 8: 130); 
second conductive paths (e.g. Fig. 8: VLB) located over the substrate and coupled between the second data lines (e.g. Fig. 8: BLA) and the buffer circuitry (Fig. 8: 130), 
wherein no conductive path of the first and second conductive paths is shared by the first and second memory cell blocks (see Fig. 8 configuration); 
a first source select line (e.g. Fig. 7: SGS0_0 to SGS0_j) coupled to each of the first memory cell strings (Fig. 7: strings with BLA0); 
a second source select line (e.g. Fig. 7: SGS3_0 to SGS3_j) coupled to each of the second memory cell strings (Fig. 7: strings with BLB0), 
wherein the first source select line is electrically separated from the first conductive paths and second conductive paths (Fig. 7: SGS lines are separated by strings. See Fig. 7 in relation to Fig. 8), and 
(Fig. 7: SGS lines are separated by strings. See Fig. 7 in relation to Fig. 8); 
a first additional conductive path (Fig. 1: wiring connected to source selection lines and source selection line driver) coupled to the first source select line (see Fig. 1: wiring group conn) and a driver circuit (see Fig. 1: 120 source selection line driver); and 
a second additional conductive path (Fig. 1: wiring connected to source selection lines and source selection line driver) coupled to the second source select line and the driver circuit (see Fig. 1: 120 source selection line driver), 
wherein the first additional conductive path is separate from the second additional conductive path (see Fig. 1 wiring configuration. See also Fig. 6).

Regarding independent claim 9, ARITOME teaches an apparatus (para [0009]: “semiconductor memory device”. See e.g. Fig. 6-Fig. 8 for structure details) comprising: 
a substrate (para [0008]: “substrate” in context of Fig. 7 substrate bottom); 
a first memory cell block (Fig. 7: 110BL0) including first memory cell strings located over the substrate (Fig. 7 strings with BLA0 in 110BL0), and 
first data lines (e.g. Fig. 7: BLA0. See also Fig. 8) coupled to the first memory cell strings (See Fig. 7); 
(Fig. 7: 110BL3) including second memory cell strings located over the first memory cell block (Fig. 7 strings with BLB0 in 110BL3), and 
second data lines (e.g. Fig. 7: BLB0. See also Fig. 8) coupled to the second memory cell strings (see Fig. 7); 
first conductive paths (e.g. Fig. 8: VLA) located over the substrate and coupled between the first data lines (Fig. 8: BLA) and buffer circuitry (Fig. 8: 130) of the apparatus; 
second conductive paths (e.g. Fig. 8: VLB) located over the substrate and coupled between the second data lines (Fig. 8: BLB) and the buffer circuitry (Fig. 8: 130), 
wherein no conductive path of the first and second conductive paths is shared by the first and second memory cell blocks (see Fig. 8 configuration); 
a first source (Fig. 7: SL line in 110BL0) coupled to each of the first memory cell strings (see Fig. 7); 
a second source (Fig. 7: SL line in 110BL3)  coupled to each of the second of memory cell strings (see Fig. 7), 
wherein the first source is electrically separated from the first conductive paths and second conductive paths (see Fig. 7 and Fig. 8 configuration), and 
the second source is electrically separated from the first conductive paths and second conductive paths (see Fig. 7 and Fig. 8 configuration); 
(e.g. Fig. 7: SGS0_0 to SGS0_j. See Fig. 1 also) coupled to the first source (Fig. 7: SL line in 110BL0. Electrically coupled via SGS transistor) and a driver circuit (Fig. 1: 120); and 
a second additional conductive path (e.g. Fig. 7: SGS3_0 to SGS3_j. See Fig. 1 also) coupled to the second source (Fig. 7: SL line in 110BL3. Electrically coupled via SGS transistor) and the driver circuit (Fig. 1: 120), 
wherein the first additional conductive path is separate from the second additional conductive path (see Fig. 1 and Fig 7 SGS wiring configuration).

Regarding independent claim 10, ARITOME teaches an apparatus (para [0009]: “semiconductor memory device”. See e.g. Fig. 6-Fig. 8 for structure details) comprising: 
a substrate (para [0008]: “substrate” in context of Fig. 7 substrate bottom); 
a first memory cell block (Fig. 7: 110BL0)  including first memory cell strings located over the substrate (Fig. 7 strings with BLA0 in 110BL0), and first data lines (e.g. Fig. 7: BLA0. See also Fig. 8) coupled to the first memory cell strings (see Fig. 7); 
a second memory cell block (Fig. 7: 110BL3)  including second memory cell strings located over the first memory cell block (Fig. 7 strings with BLB0 in 110BL3), and second data lines (e.g. Fig. 7: BLB0. See also Fig. 8) coupled to the second memory cell strings (See Fig. 7); 
(e.g. Fig. 8: VLA) located over the substrate and coupled between the first data lines (e.g. Fig. 8: BLA) and buffer circuitry (Fig. 8: 130) of the apparatus; 
second conductive paths (e.g. Fig. 8: VLB) located over the substrate and coupled between the second data lines (e.g. Fig. 8: BLA) and the buffer circuitry (Fig. 8: 130), 
wherein no conductive path of the first and second conductive paths is shared by the first and second memory cell blocks (e.g. Fig. 8: VLA, VLB are not shred by memory blocks); 
a first deck (Fig. 7: 110BL0, 110BL1 sharing SL on both sides) of memory cell strings located over the substrate (Fig. 7), the first deck of memory cell strings including a first plurality memory cell blocks (Fig. 7: lower two blocks), wherein the first memory cell block (Fig. 7: 110BL0) is included in the first plurality memory cell blocks (Fig. 7: lower two blocks); and 
a second deck (Fig. 7: 110BL3, 110BL2 sharing SL on both sides) of memory cell strings located over the first deck of memory cell strings (see Fig. 7), second deck of memory cell strings including a second plurality memory cell blocks (Fig. 7: upper two blocks), 
wherein the second memory cell block (Fig. 7L 110BL3) is included in the second plurality memory cell blocks (Fig. 7: upper two blocks), 
wherein no conductive path of the first and second conductive paths is shared by a memory cell block of another deck of memory cell strings of the apparatus (see Fig. 7 in relation to Fig. 8: conductive paths e.g. VLA, VLB are not shared amongst decks).

10.	Claims 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ARITOME (US 2015/0003157 A1),  in view of RHIE (US 2014/0104948 A1). Further supported by Lu (US 2016/0104717 A1) for limitation analysis.
Regarding independent claim 13, ARITOME teaches an apparatus (para [0009]: “semiconductor memory device”. See e.g. Fig. 6-Fig. 8 for structure) comprising: 
decks of memory cell strings including a first deck of first memory cell strings (Fig. 6, 7: 110BL0, 110BL1) located over a substrate (para [0008]: substrate in context of Fig. 6 substrate located at bottom. The deck architecture is further supported by Lu Fig. 2A-Fig. 2F structures), and 
second deck of second memory cell strings (Fig. 6, 7: 110BL3, 110BL2) located over the first deck of first memory cell strings (see Fig. 6 in context of para [0067]); 
word lines coupled to the decks of memory cell strings (see Fig. 7: WLA and WLD word line groups); and 
data lines (Fig. 6: BLA, BLB extensions into read write circuitry) coupled to the decks of memory cell strings (see Fig. 6-Fig. 8), 
wherein no deck of memory cell strings of the decks of memory cell strings shares an word line of the word lines with another deck of memory cell strings of the decks of memory cell strings (Fig. 6: see WLA0-n and WLD0-n word lines are separate and reside on different planes or different block layers), and 
no deck of memory cell strings of the decks of memory cell strings shares a data 
ARITOME is silent with respect to remaining provisions of this claim, i.e. does not teach independently controllable word line sets per block layer.
RHIE teaches - 
first transistors (Fig. 7: selection transistors coupled to BLS1), each of the first transistors coupled to a respective word line of first word lines among the word lines (Fig. 7: WL’s of 204);
second transistors (Fig. 7: selection transistors coupled to BLS2), each of the second transistors coupled to a respective word line of second word lines among the word lines (Fig. 7: WL’s of 206), 
wherein the first transistors include a first common gate (Fig. 7: BLS1), and the second transistors include a second common gate (Fig. 7: BLS2) different from the first common gate; and
a decoder (Fig. 7: 100, 102) to concurrently turn on the first and second transistors during a memory operation of the apparatus (Fig. 7: the use/ on of SBSL0 requires BSL1, BSL2 to be turned on concurrently. See Fig. 7 switch configuration associated with SBSL0, BSL1, BSL2).
ARITOME and RHIE are in analogous field of art of NAND flash memory operation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of RHIE into the teachings of ARITOME 
Regarding independent claim 14, ARITOME and RHIE teach an apparatus comprising:  (See Claim 13 rejection analysis)
decks of memory cell strings including a first deck of first memory cell strings located over a substrate, and  second deck of second memory cell strings located over the first deck of first memory cell strings;  (See Claim 13 rejection analysis)
word lines coupled to the decks of memory cell strings; data lines coupled to the decks of memory cell strings, wherein no deck of memory cell strings of the decks of memory cell strings shares a word line of the word lines with another deck of memory cell strings of the decks of memory cell strings, and (See Claim 13 rejection analysis)
no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings;  (See Claim 13 rejection analysis)
first transistors, each of the first transistors coupled to a respective word line of first word lines among the word lines; second transistors, each of the second transistors coupled to a respective word line of second word lines among the word lines, wherein the first transistors include a first common gate, and the second transistors include a second common gate different from the first common gate; and  (See Claim 13 rejection analysis)
a decoder to turn on the first transistors during a memory operation of the apparatus, and turn off the second transistors while the first transistors are turned on (see RHIE Fig. 7 circuitry configuration and transistors switches. Selective operation on a block e.g. 204 or, 206 can be performed using on/ off status of BLS1 or BLS2 and associated control gates)

Regarding independent claim 16, ARITOME and RHIE teach an apparatus comprising:  (See Claim 13 rejection analysis)
decks of memory cell strings including a first deck of first memory cell strings located over a substrate, and second deck of second memory cell strings located over the first deck of first memory cell strings; (See Claim 10, 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
word lines coupled to the decks of memory cell strings; data lines coupled to the decks of memory cell strings, wherein no deck of memory cell strings of the decks of memory cell strings shares a word line of the word lines with another deck of memory cell strings of the decks of memory cell strings, and no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings; (See Claim 13 rejection analysis using RHIE Fig. 7)
first conductive paths located over a substrate and coupled to first data lines among the data lines; ; (See Claim 10, 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
second conductive paths located over the substrate and coupled to second data lines among the data lines, ; (See Claim 10, 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
(See Claim 10, 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
a decoder (ARITOME address decoding circuitry combined with RHIE’s block decoding circuitry of Fig. 7) to concurrently couple the first conductive paths and the second conductive paths to circuitry in the substrate during a memory operation of the apparatus (ARITOME’s concurrent read or program operations of “ODD-NUMBERED BLOCK LAYERS” shown in Fig. 13: S1301, Fig. 18: S1801 para [0102], para [0132] requires Fig. 7: BLA0-BLAk, Fig. 7: BLB0-BLBk to be connected to peripheral/ biasing circuitry in substrate e.g. Fig. 1: 130, Fig. 120).

Regarding independent claim 17, ARITOME and RHIE teach an apparatus comprising: decks of memory cell strings including a first deck of first memory cell strings located over a substrate, and second deck of second memory cell strings located over the first deck of first memory cell strings; (See Claim 10, 13 rejection analysis using ARITOME)
word lines coupled to the decks of memory cell strings; data lines coupled to the decks of memory cell strings, wherein no deck of memory cell strings of the decks of memory cell strings shares a word line of the word lines with another deck of memory cell strings of the decks of memory cell strings, and no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings; (See Claim 13 rejection analysis using RHIE)
See Claim 10, 13 rejection analysis using ARITOME
a decoder to couple the first conductive paths to circuitry in the substrate during a memory operation of the apparatus, and not to couple the second conductive paths to the circuitry in the substrate during the memory operation (ARITOME’s regular erase operation on a  selected block requires e.g. Fig. 7: BLA0-BLAk or, Fig. 7: BLB0-BLBk to be selectively connected to peripheral/ biasing circuitry in substrate e.g. Fig. 1: 130, Fig. 120. See ARITOME para [0075], para [0077]).

11.	Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over RHIE (US 2014/0104948 A1),  in view of ARITOME (US 2015/0003157 A1). Further supported by Lu (US 2016/0104717 A1) for limitation analysis.
Regarding independent claim 25, RHIE teaches an apparatus (Fig. 4 “NAND flash memory”. See also Fig. 1-Fig. 4, Fig. 7) comprising: 
a first deck (Fig. 4 in context of para [0036]) including a first memory cell block (Fig. 7: 204 “memory block”, see also Fig. 4 block), the first deck located in a first portion of a memory device (para [0029]); 
a second deck (Fig. 4 in context of para [0036]) including a second memory cell block (Fig. 7: 206 “memory block”, see also Fig. 4 block), 
(Fig. 1: 10 “address register”) to receive address information in an operation of the memory device  (para [0026]); and 
a row decoder (Fig. 1: 20, 22 “row decoder circuits”) shared by the first and second decks (para [0029]: blocks share 20, 22   “…The row decoder circuits include a block address decoder…”), 
the row decoder (Fig. 1: 20, 22) configured to either select one of the first and second memory blocks for the operation based on the address information (para [0057] in context of Fig. 7: BLS1 selects 204 and  BLS2 selects 206. See para [0030]: “…only one block address signal … is driven to the active voltage level in response to any  block address during read and program operations…”. See also para [0063]) or 
concurrently select the first and second memory blocks for the operation based on the address information (para [0057] in context of Fig. 7: SBSL0 selects both 204 and 206).
RHIE is silent with respect to second deck located in a second portion of the memory device over the first portion.
ARITOME teaches – 
a first deck (Fig. 7: lower arrangement of block groups) including a first memory cell block (e.g. Fig. 7: 110BL0), the first deck located in a first portion of a memory device (Fig. 7: lower portion closer to substrate); 
a second deck (Fig. 7: upper arrangement of block groups) including a second memory cell block (e.g. Fig. 7: 110BL3), the second deck located in a second portion of the memory device over the first portion (see ARITOME Fig. 6 or Fig. 7: 110BL0, 110BL3 arrangement. The limitation is further supported by Lu teaching 
). 
RHIE and ARITOME are in analogous field of art of NAND flash memory.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ARITOME into the teachings of RHIE such that two vertically stacked decks with memory blocks can be employed in the apparatus in order to save lateral chip space and thus increase storage density (See ARITOME para [0007]).

Regarding claim 26, RHIE and ARITOME teach the apparatus of claim 25. RHIE teaches further comprising: 
a first driver (Fig. 7: 214 and  selection transistors with BLS1) coupled to the row decoder (Fig. 1: 20, 22) and including first transistors (Fig. 7: selection transistors coupled to BLS1), the first transistors having a first common gate (Fig. 7: BLS1), and each of the first transistors coupled to a respective word line of first word lines associated with the first memory block (Fig. 7: WL’s of 204); and 
a second driver (Fig. 7: 214 and  selection transistors with BLS2) coupled to the row decoder (Fig. 1: 20, 22) and including second transistors (Fig. 7: selection transistors coupled to BLS2), the second transistors having a second common gate (Fig. 7: BLS2), and each of the second transistors coupled to a respective word line of second word lines associated with the second memory block (Fig. 7: WL’s of 206).

Regarding claim 27, RHIE and ARITOME teach the apparatus of claim 26. RHIE teaches wherein the row decoder is configured to concurrently turn on the first and second transistors during the operation (Fig. 7: the use/ on of SBSL0 requires BSL1, BSL2 to be turned on concurrently. See Fig. 7 switch configuration associated with SBSL0, BSL1, BSL2).
Regarding claim 28, RHIE and ARITOME teach the apparatus of claim 26, wherein the row decoder is configured to turn on the first transistors during the operation, and turn off the second transistors while the first transistors are turned on during the memory operation (Fig. 7: selective use of BSL1, BSL2 requires this function to be implemented. See Fig. 7 switch configuration associated with SBSL0, BSL1, BSL2 ).

Regarding independent claim 29, RHIE and ARITOME teach an apparatus comprising: 
decks of memory cell strings in a memory device, the decks including a first deck located over a second deck; 
an address register to receive address information in an operation of the memory device; and 
a row decoder shared by the first and second decks, 

(See claim 25 rejection analysis)

Regarding claim 30, RHIE and ARITOME teach the apparatus of claim 29. ARITOME teaches further comprising: 
first conductive paths (Fig. 8: VLA) coupled between a first buffer circuit (Fig. 8: 131A, 132A) of the memory device and first data lines (Fig. 8: BLA) associated with the first deck; and 
second conductive paths  (Fig. 8: VLB) coupled between a second buffer (Fig. 8: 131B, 132B) of the memory device and second data lines associated with the second deck (Fig. 8: BLB), 
wherein no conductive path of the first and second conductive paths is shared by the first and second decks (see Fig. 8: VLA, VLB are not shared in the lower and upper deck region).

Regarding claim 31, RHIE and ARITOME teach the apparatus of claim 30. RHIE teaches further comprising a level decoder (Fig. 7: “Block decoder” 214 and Fig. 1: 6, 8, 4, 20, 22 combined taken as level decoder. They perform selection function of one or, both blocks using control signals), 
(e.g. control information associated with Fig. 7: SBSL0, BLS0, BLS1) to cause the level decoder to either activate one of the (Fig. 1: 22 “…buffer 22 can include block decoding logic…” see para [0025], para [0026]) in the operation based on the control information or activate the first and second buffer circuits based on the control information (see Fig. 7).
RHIE does not teach first and second portions of circuits dedicated for selection and decoding.
ARITOME teaches first and second buffer circuits (Fig. 8: 131A, 132A, 131B, 132B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ARITOME into the teachings of RHIE such that first and second portion of buffer circuits can be employed to increase speed of operation.


Response to Arguments
Based on approved Terminal Disclaimer 07/14/2021, previous NSDP double patenting rejection is being withdrawn.
1. Applicant’s arguments 07/13/2021 regarding claims 8-10 have been considered but MOOT. See new formulated rejections. 
2. Applicant argues that the obviousness rejection of claims 13, 25, 27, 29 (and dependent claims)  under 35 U.S.C. § 103 over Rhie (U.S. 2014/0104948) in view of 
Applicant’s arguments are not persuasive since applicant has not provided sufficient reasons and has not analyzed different functionality of apparatus applicable. For example, para [0045] (last three lines) described functions applicable for Fig. 7 where it is taught that “….stage selectors 226 of all the select logic units 120….receive global block select signals BSL1 and BSL2 in parallel…”. Thus the rejection is valid and proper.
3. Applicant argues that the obviousness rejection of claims 14, 16, 17 (and dependent claims)  under 35 U.S.C. § 103 over   Aritome (U.S. 2015/0003157) in view of Rhie (U.S. 2014/0104948) and Lu (US 2016/0104717) is not proper because Aritome does not teach that no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings. (see pages 14-15 of Remarks filed 07/13/21) .
Applicant’s arguments are not persuasive since applicant has not provided sufficient reasons and has not analyzed different architecture disclosed in  apparatus embodiments. See Explanation in rejection. Clearly, Fig. 7 110BL0, 110BL1 form first deck and Fig. 7 110BL2, 110BL3 form second deck since they distinct sets of shared SL’s. Similarly they have distinct sets of data line as shown in Fig. 7. The rejection is valid and proper.

In general, applicant’s amendment history show minimal effort/ amendment to go around exiting prior arts being used. Applicant is requested to include functionally significant/ distinguishing limitations in association with the structures to further prosecution.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Examiner plans to use the following prior arts in the future office actions. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution. If needed please file any applicable exceptions statements to nullify the prior arts. Otherwise, any of the following prior arts will be used in future prosecution: 
Prior arts mentioned in Advisory action date October, November 2020.
US 20140104918 A1 Castro, Hernan A, et al.
US 20180197949 A1 Ramaswamy, Durai Vishak
US 20190362792 A1 Oh, Sung et al.
Following 102 (a) (2) prior arts:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825      

(Master of Engineering, Electrical Engineering, USA)